﻿We are delighted that the forty-fifth regular session of the General Assembly is being presided over by a distinguished personally fro, Malta, an island whose active involvement in international affairs is well known and which, like Mauritius, has been the crossroads of many civilisations.
I AM confident, Mr. President, that the experience end wisdom you bring to this high office will enrich our deliberations and help us uphold the principles of our Organisation during these trying times when the security of swell nations is being threatened.
Addressing the Assembly for the first time, I am personally pleased to say how proud we are to belong to an Organisation which today commands respect and authority. As a representative of a small, open, democratic and multiracial State without any defence abilities I find cause for satisfaction in the knowledge that membership in this Organization is not a vain hope and that the United Nations has the capacity to safeguard international law. It is comforting to note that our Organisation, besides having the duty to assert the law, has also the ability to enforce it and to uphold respect for the right of States, small and large and from the North and the South, to exist in peace and harmony.
It cannot be sufficiently emphasised that this newly found ability will bring to small Member States - which, after all, form the majority of the membership of this Organisation - a sense of security based on the right to exist peacefully, as enshrined in our Charter. I do not think it unfair to recall that such a situation is relatively new. Recent history abounds with examples where the international community was sadly incapable not only of clearly enunciating the law but also of assuming its obligations and ensuring that these rules, approved by all, were respected,
Freer now of these past constraints, of which snail States were often the unwilling instruments, our Organisation, with its new-found unity, its new cohesion, has today the means to fulfil its primary objective.
On the other hand let us not forget that the apparent cohesion of the international community and the will displayed by the United Nations are still precarious. We might ask ourselves whether the unprecedented demonstration of international solidarity in the present Gulf crisis is not motivated as much by vested interests as by respect for international law.
It is imperative therefore that we display a renewed sense of our attachment to our fundamental principles wherever and whenever the law is infringed. Let it be recorded that the United Nations has already to its credit the efficient settlement of serious conflicts, and here we should like to pay a tribute to the Secretary-General for the seal, dedication and vision he displays as head of our Organization.
Unfortunately, unresolved crises still cast a shadow on the good faith of our Organisation. Inequality among peoples still abounds across the world. The Palestinians, Lebanese, Fijians, oppressed by brutal and inhuman forces, certainly deserve the same solidarity as we are today expressing towards the Kuwaiti people.
Imbued with this ideal, Mauritius has firmly condemned the invasion of Kuwait by Iraq and we join in the appeals that have been made for the restoration of the territorial Integrity and sovereignty of Kuwait. We have entertained good relations with both countries. Kuwait used to supply us with half our petroleum needs. Our political and diplomatic relations with Iraq have been friendly. Although peace appears illusive, we nurture the hope that reconciliation will avert say breakout of military hostilities. Let us give diplomacy a chance and thus avoid the dire consequences for the Hear East and the rest of the world.
The conflict in the Gulf region seemed even more aberrant at a time when momentous events in Europe and elsewhere towards peace and reconciliation were occurring. The new bonds of friendship that have been woven between the USSR and the United States of America, inspired by President Gorbachev and President Bush, the end of the cold war era and of ideological conflicts, the triumph of liberty and democracy around the world have raised hopes for a new phase of development based on peace. Poorer countries, relieved of the burden of prosy wars that diverted much of their slender resources, will now be more able to address priority tasks in the struggle against underdevelopment and poverty. Alas, the Gulf crisis rudely brought us back to reality. The end of the East-West conflict could well be succeeded by an era of lawlessness jeopardising the security of small States in the face of ambitious designs of powerfully armed neighbours and adversaries.
All too often our desire for global solutions has not been matched by political will. Up to now international negotiations on economic and development issues, on trade, the debt problem and the environment have resulted in protracted debates but few genuine breakthroughs. As the world is overtaken by the pace of history, nations seem to fall back on old reflexes.
Nowhere is this better illustrated than in the field of disarmament and security, where the threat of war and aggression remains. In the emerging multipolar world, smaller States are especially vulnerable to such a threat. The capacity of some States to acquire huge and modern arsenals for use in regional conflicts will constitute one of the greatest threats to the security of smaller States. 
Positive development such as the conclusion of the 1987 Treaty on Intermediate range nuclear missiles, the talks on strategic arms reduction, and the decrease of conventional forces in Europe are encouraging. She international community should not overlook the real dangers to peace posed at a regional level and should address the, in a concrete way.
In this regard my delegation wishes to reiterate its commitment to the creation of the Indian Ocean as a zone of peace. My government regrets the withdrawal of the major Western Powers from the Ad Hос Committee on the Indian Ocean at a time when real progress was at hand, and we express the hope that recent events in the Gulf region will convince them of the urgent necessity of working towards the establishment of a zone of peace in the Indian Ocean.
Those who appeal to world solidarity and support in tines of trial cannot afford to ignore the just aspirations of smaller nations to peace. Countries of the region should recognise that a degree of flexibility might be necessary to overcome controversial issues and advance the cause of peace and security in our part of the world. The efforts of the Ad Hoc Committee at this juncture should not be undermined, and all avenues for progress must remain open.
Genuine negotiations on a zone of peace would lead to significant progress in other areas, such as that of naval disarmament. Confidence- and security-building measures would reduce the risks of incidents and confrontations at sea and would enhance the security of coastal States and contribute to a safer regional environment.
While we are addressing the issue of the Indian Ocean, we wish to reiterate our just and rightful claim to the Chagos Archipelago, including Diego Garcia, and express our deep appreciation of the whole-hearted support of the members of the Ron-Aligned Movement and the Organisation of African Unity, as well as that of other friendly countries. 
We also attach great importance to current negotiation, within the Review Conference on the nuclear-non-proliferation Treaty and its eventual extension in 1995. At a time when Modern armament is increasingly multidimensional and technologically advanced, the proliferation of nuclear weapons constitutes a Major threat to the security of all States.
Nuclear-weapon States should therefore demonstrate greater willingness to reduce their arsenals and commit themselves to a process of disarmament by offering, in addition, specific security assurances to non-nuclear-weapon States. Similarly, restraint and control should be exercised for other weapons of arms destruction. The conclusion of a comprehensive nuclear-test-ban treaty at the forthcoming partial test-ban Treaty amendment Conference next year should be encouraged to the full.
The most remarkable event on our continent was the achievement of the independence of Namibia after years of relentless struggle. We extend to Namibia a warm and brotherly welcome. Another equally important landmark was the liberation of Nelson Mandela. His historic address from the rostrum, of this Hall displayed the conviction of his long and heroic struggle against the evils of apartheid.
The situation in South Africa has remained precarious despite genuine progress towards a negotiated peaceful political settlement. It is our view that we should give cautious encouragement to further such progress until it becomes permanent and irreversible, leading to the total eradication of apartheid. There is therefore at the present time no occasion for undue haste for the relaxation of international pressure. Violence and the temptation to exploit internal divisions could easily jeopardise the chances of peace and stability. The agreement concluded in August between the African National Congress of South Africa (ANC) and the South African Government represents the best hope for the complete eradication of apartheid and the establishment of a democratic and non-racial society in South Africa. All parties that are really committed to a peaceful solution should work towards the preparation of a new Constitution that will meet the hopes and aspirations of the people of South Africa as a whole. The emergence of a strong, united, multiracial and democratic South Africa will bring peace and stability to the region and contribute significantly to world economy.
At a broader level, 1989 and 1990 have witnessed events which have led to a fundamental restructuring of the world political system. Today, more than ever, the interdependence of nations is the basis for fruitful international relations. At both international and regional levels, this unique Organisation, which is the United Nations, is the right vehicle for collective action, especially in moments of crisis and distress.
St has thus far mounted successful operations in Namibia and Central America. I am positive it could play a crucial role in resolving major regional conflicts, for example in Cambodia, whore certain encouraging developments have taken place at the Jakarta meeting.
In the Middle East, we welcome the new dialogue between the United States and the Soviet Union on the issue. We are more than ever convinced that an international peace conference on the Middle East, under the auspices of the United Nations, constitutes the only prospect for a comprehensive settlement recognising the inalienable rights of the Palestinian people, and for enduring peace in the region. 
We also hope that meaningful dialogue and consultation in response to the legitimate aspirations of the Korean people will pave the way in the not too distant future for the peaceful unification of Korea.
In this context my country will give favourable consideration to the admission of the Republic of Korea as a Member of the Organization without jeopardising the objective of unification and without excluding the simultaneous membership of the Democratic People's Republic of Korea.
We should not lose sight of the relationship between disarmament and development. It is known that developing countries spend some $200 billion a year, representing some 20 per cent of their budget, on armaments. Admittedly, the security needs of States vary considerably according to geopolitical factors, but this expenditure still represents a staggering figure. It is a waste of resources when one considers that there is a negative outflow of some $50 billion a year from developing nations for debt servicing alone. Such a situation cannot be allowed to continue. The solution is as much a political as an economic one.
Earlier this year, at its eighteenth special session, the General Assembly adopted the Declaration on International Economic Co-operation, in particular the Revitalisation of Economic Growth and Development of the Developing Countries, which we believe should provide the appropriate guidance for the drawing-up and adoption at the Assembly of an international development strategy in the context of the fourth development decade.
As the world economy becomes more integrated, the international community needs a cohesive framework within which to address global economic issues. In this regard the outcome of the United Nations Conference on the Least Developed Countries in Paris is particularly important. He welcome the adoption of a new programme of action for debt relief and the other concrete measures taken to alleviate the economic plight of the least developed countries. 
The least developed countries require, in addition better opportunities for trade diversification and preferential access to markets and accrued capital Investments. That is the only way they can overcome severe structural problems, develop their human resources and achieve a sustainable rate of growth.
The United Nations also hosted in June this year a meeting on island developing countries organised by the United Nations Conference on Trade and Development (UHCTAD). Small island States belonging mostly to the category of least developed countries have intrinsic disabilities which severely contain their already limited range of development options in an unfavourable economic climate. This fact has unfortunately not been fully acknowledged yet. We must therefore pursue our efforts in this direction through closer exchanges and co-operation between various island groups, whose importance in different regions of the world have so far been under-estimated. 
I am aware that your country, Mr. President, has taken the initiative of organising another meeting of this kind for next year, and is playing an important role in improving contacts between small, island States hampered by remoteness and isolation.
Free trade is the cornerstone of co-operation. For small, island nations which are economically interdependent and extremely vulnerable to external factors, the development of a more open, viable and durable multilateral trading system is essential. So too is a stable economic environment. The Uruguay Sound was launched to address serious concerns in this area. The general liberalisation of trade in recent years has been persistently undermined by protectionism and a weakening of regulations of the General Agreement on Tariffs and Trade (GATT). Developing countries is particular have suffered from this kind of instability and lack of discipline in the trading system. Their efforts to implement the policy of trade and not aid are being thwarted by new forms of protectionism. Trade in sectors such as textiles, clothing, footwear and agriculture, where developing countries have a comparative advantage, have been particularly subject to discriminatory treatment. Such practices have impaired to a large extent the ability of developing countries to overcome their external-debt problems and promote their economic growth and development.
The economies of the developing countries have further worsened in the wake of the Gulf crisis. To avoid a catastrophic situation, the international community needs to make special efforts to come to the assistance of developing countries adversely affected by spiralling oil prices. In this connection, we make a special appeal for a multilateral relief fund to be set up to help offset the additional economic problems being suffered by these countries. 
Another, equally vital series of negotiations will take place in 1992, during the United Nations Conference on Environment and Development. We hope that the obstacles we encounter will be overcome. The Preparatory Committee of the Conference has already made extensive proposals to ensure fruitful discussions of a comprehensive agenda.
There is a limit to the degree of ecological stress that our planet can endure. The irreversible damage inflicted every day on forests and in the atmosphere, the problem of marine pollution caused by excessive dumping of toxic industrial waste, and the overexploitation of fishery resources should help us draw the necessary lessons before it is too late. The success of the Conference in drawing up strategies to stop and reverse the effects of environmental degradation will require political will and sacrifice, but on this depends the fate of our only planet Earth.
The United Nations has in recent years faced increasingly daunting challenges, we are confident that, with the emergence of this era of historic challenges and changes, our Organisation will continue to play an active role in achieving the objectives of our Charter.
